Title: William C. Rives to Thomas Jefferson, 20 January 1819
From: Rives, William Cabell
To: Jefferson, Thomas


          
            Dear sir,
            Richmond January 20th 1819.—
          
          I have it in my power to congratulate you, at last, on an event, which constitutes a proud epoch in the history of Virginia. The Bill for the establishment of an University at the Central college was passed on yesterday in the House of Delegates by a majority of 141 to 28. Altho’ the previous votes taken in the committee of the whole had left little doubt as to the final success of the measure, yet the result was much more decisively favorable than the most sanguine of us had allowed ourselves to hope for. The Bill, in every stage of it’s progress, encountered a vehement, active & persevering opposition,  on the floor of the house; and a system of intrigue & cabal was employed against it, out of doors, which, as being bottomed on feelings of local jealousy & conducted with great secresy, it was much more difficult to counteract. To triumph, under such circumstances, is a double victory, which must be peculiarly gratifying to every friend of science in Virginia.—Our success, however, was purchased at the price of an additional appropriation of twenty thousand dollars for the education of the poor. There still remain ten thousand dollars of the revenue of the Literary fund unappropriated, the greater part, if not all, of which ought to go to the University. But whether it would be prudent, at this time, to make a farther experiment on the liberality of the Legislature, in relation to the university, is a question of great delicacy, which I am not prepared to decide. There would certainly be danger, in attempting to stretch the string too far, of breaking it.—Several of the existing establishments have already put in claims to the residuum of the fund—William & Mary, Hampden Sidney, & Washington Academy. I do not think that any of these applications will succeed; but if the university were to conflict with them by a contemporaneous motion, on it’s own behalf, their defeat would be attributed to it’s interference, & embody a host of enemies against it, that might be formidable hereafter. Whether, under these circumstances, it would not be politic to make a merit of our modesty, & to hold back until a future session of the Legislature, when the actual progress of the establishment will develope a demand for farther appropriations, & at the same time, afford the public a pledge for the ultimate fulfilment of their expectations, is the point now presented for consideration. I should be much pleased to know your views on the subject.—
          I received, some time ago, the copy of Tracy’s Political Economy which you were so kind as to send me. The numerous & embarrassing avocations, to which I am subject here as a member of the Legislature, have prevented me from reading it regularly; but so far as I have looked into it, I have found no difficulty in recognising the same vigorous & analytical mind that produced the Review of Montesquieu. It will is among the many obligations which your countrymen are proud to acknowledge to you, that you have been the first to unlock to them these copious & profound sources of information in two of the most important studies connected with the happiness of human society.—
          I have heard, with heart-felt satisfaction, of the entire restoration of your health, since I had the pleasure of seeing you; & sincerely hope that it will be given you to see the Institution, which has just risen into existence under your patronage, a monument, not unworthy of your fame, or of the love & veneration of your native State.—I beg you to accept assurances of my most profound respect & grateful affection.—
          
            W C Rives.—
          
        